Humphreys, J., (on rehearing). Appellant has suggested a diminution of the original record in his motion for a rehearing, and -asked for -a writ of certiorari requiring the circuit clerk of Sebastian County, Fort Smith District; to certify to the clerk of the Supreme Court a 'transcript of the record showing the date of adjournment of the term of court during which the judgment of sentence was imposed upon 'appellant. . The request for the writ is denied because the perfection of the. record as to the date of the adjournment of said term of court could not benefit appellant. It is true we affirmed the judgment of the circuit court upon the ground that the 'sentence could not be modified after the adjournment of court. That was not the only ground which called for an affirmance. An appeal was prosecuted to the Supreme Court from the original judgment 'of conviction and sentence, which was affirmed. The appeal lifted the cause out of the -circuit court; and, as the judgment was affirmed, it was beyond the power of that court to afterwards modify or change it in any respect. After the appeal was taken and the transcript lodged in this court, the only jurisdiction remaining in the circuit court was to correct the judgment by nunc pro tunc order to make it speak the truth, or upon reversal and remand of the cause to follow the directions of this court. The motion for the writ and for rehearing is overruled.